FIRST AMENDMENT

FIRST AMENDMENT, dated as of August 17, 2005 (this “Amendment”), to the Credit
Agreement, dated as of July 29, 2004 (the “Credit Agreement”), among Burlington
Resources Inc., a Delaware corporation (“Parent” or the “US Facility Borrower”),
Burlington Resources Canada Ltd., an Alberta corporation (“BRCL”), Burlington
Resources Canada (Hunter) Ltd., an Alberta corporation (“Canadian Hunter” and,
together with BRCL, the “Canadian Borrowers”, and, together with Parent as a
borrower under the Canadian Facility, the “Canadian Facility Borrowers”; the
Canadian Facility Borrowers, together with the US Facility Borrower, the
“Borrowers”), the lenders party thereto (the “Existing Lenders”), JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Swing Line Lender and a Canadian L/C
Issuer, and JPMorgan Chase Bank, N.A., as Administrative Agent, US Swing Line
Lender and a US L/C Issuer.

RECITALS

WHEREAS, the Borrowers, the Existing Lenders and the Administrative Agent are
parties to the Credit Agreement;

WHEREAS, the Borrowers have requested that the Existing Lenders and the
Administrative Agent agree to amend certain provisions of the Credit Agreement,
and that the New Lenders (as defined below) become parties to the Credit
Agreement, in each case as set forth herein, and the Existing Lenders, the New
Lenders and the Administrative Agent are agreeable to such request upon the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the Borrowers, the Existing Lenders, the New Lenders and the
Administrative Agent hereby agree as follows:

AGREEMENT

Section 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Section 2. Amendments. The parties hereto hereby agree that on and as of the
First Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

(a) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the Credit
Agreement shall be amended by deleting the definition “Maturity Date” in its
entirety and inserting in lieu thereof the following:

““Maturity Date” means the later of (a) August 17, 2010, and (b) if maturity is
extended pursuant to Section 4.07, such extended maturity date as determined
pursuant to Section 4.07 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).”

The foregoing amendment to the definition of Maturity Date shall not be deemed
to constitute a request to extend the Maturity Date pursuant to Section 4.07(a)
of the Credit Agreement, and the US Facility Borrower may request, for itself
and the Canadian Borrowers, up to two such extensions in the future in
accordance with the terms and conditions set forth in Section 4.07 of the Credit
Agreement.

(b) Amendment to Section 4.02 (Fees). Section 4.02(b)(i) of the Credit Agreement
shall be amended by deleting the words “12.5 Basis Points” and inserting in lieu
thereof “10.0 Basis Points”.

(c) Amendment to Schedule 1.01 (Pricing Grid). Schedule 1.01 to the Credit
Agreement shall be amended by deleting such Schedule 1.01 in its entirety and
replacing it with the Schedule 1.01 attached hereto.

Section 3. Commitments. (a) As of the First Amendment Effective Date, the
Canadian Commitments and the US Commitments shall be as set forth in
Schedule 2.01 attached hereto, and Schedule 2.01 to the Credit Agreement is
hereby amended by deleting such Schedule 2.01 in its entirety and replacing it
with the Schedule 2.01 attached hereto.

(b) From and after the First Amendment Effective Date, (i) each Person indicated
as having a Commitment pursuant to Schedule 2.01 attached hereto that is not an
Existing Lender (each such Person, a “New Lender”) shall be deemed to be a party
to the Credit Agreement and shall have the rights and obligations of a Lender
(and, as applicable, a US Lender and/or a Canadian Lender) thereunder, and
(ii) each Existing Lender that is not indicated as having a Commitment pursuant
to Schedule 2.01 hereto (each such Existing Lender, a “Departing Lender”) shall
relinquish its rights and be released from its obligations under the Credit
Agreement and shall cease to be a party to the Credit Agreement, provided,
however, that each Departing Lender shall retain any claim with respect to any
fee, interest, cost, expense or indemnity that accrues, or relates to an event
that occurs, prior to the First Amendment Effective Date pursuant to
Section 2.04(i), 2.04(j), 3.04(i), 3.04(j), 4.01, 4.02, 5.01, 5.04, 5.05 or
12.04 of the Credit Agreement, in each case as in effect immediately prior to
the First Amendment Effective Date.

Section 4. Representations; No Default. Each of the Borrowers hereby represents
and warrants to the Existing Lenders (other than the Departing Lenders), the New
Lenders and the Administrative Agent that (a) this Amendment has been duly
executed and delivered by such Borrower and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, (b) no
Loan or Letter of Credit is or will be outstanding at any time on and after the
date hereof and prior to the First Amendment Effective Date, and (c) on and as
of the First Amendment Effective Date, and after giving effect to this
Amendment, (i) each representation and warranty contained in Section 7.01 of the
Credit Agreement is true and correct in all material respects as though made on
and as of such date (or, if such representation and warranty is stated to be
made as at a specific date or for a specific period, as at the original
specified date or with respect to the original specified period), (ii) no
Default has occurred and is continuing and (iii) from the date of the most
recent financial statements of Parent delivered pursuant to Section 8.03 of the
Credit Agreement to and including the First Amendment Effective Date there has
been no material adverse change in the consolidated financial condition, or in
the consolidated results of operations, of Parent and its consolidated
Subsidiaries from that shown on such most recent financial statements.

Section 5. Fees. (a) The Borrowers agree to pay to each Existing Lender (other
than any Existing Lender that is a Departing Lender) and each New Lender that,
in each case, executes and delivers a copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 12:00 (noon), New York City
time, on August 17, 2005, through the Administrative Agent, an amendment fee
(collectively, the “Amendment Fees”) in an amount equal to 2.0 Basis Points of
the Commitment of such Person on the First Amendment Effective Date, as set
forth on Schedule 2.01 hereto. The Amendment Fees shall be payable in full, in
immediately available funds, on the First Amendment Effective Date. Once paid,
none of such fees shall be refundable under any circumstances.

(b) On the First Amendment Effective Date, the Borrowers shall pay to each
Departing Lender, through the Administrative Agent, any and all Facility Fees
and other fees under the Credit Agreement accrued for the account of such
Departing Lender as of such date and not yet paid.

Section 6. Conditions to Effectiveness. This Amendment shall not become
effective until the date (the “First Amendment Effective Date”) on which (a) the
Administrative Agent shall have received (i) counterparts of this Amendment,
duly executed and delivered by a duly authorized officer of each of the
Borrowers, the Administrative Agent, each of the Existing Lenders and each of
the New Lenders and (ii) a certificate of each Borrower dated as of the First
Amendment Effective Date signed by a Responsible Officer of such Borrower,
certifying that the warranties and representations contained in Section 4 hereof
are true and correct as of the First Amendment Effective Date and (b) the
Administrative Agent and the Joint Lead Arrangers shall have received all fees
and other amounts due and payable to them on or prior to the First Amendment
Effective Date, including, to the extent invoiced, payment or reimbursement of
the Administrative Agent’s reasonable out-of-pocket expenses in connection with
this Amendment and any other out-of-pocket expenses of the Administrative Agent
required to be paid or reimbursed pursuant to the Credit Agreement, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not be deemed to be a modification or amendment of any other
term, condition, obligation, covenant or agreement contained in the Credit
Agreement or any other provision of the Credit Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. In furtherance of the foregoing, it is expressly agreed that all
interest and fees accruing under the Credit Agreement in respect of periods
prior to the First Amendment Effective Date will accrue at the rates specified
in the Credit Agreement prior to its amendment hereby. On and after the First
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall be
deemed a reference to the Credit Agreement as amended hereby.

Section 8. General.

(a) Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

(b) Costs and Expenses. The Borrowers agree to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

(c) Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

(d) Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

BURLINGTON RESOURCES INC.

     
By: /s/ Daniel D. Hawk
 
 

Name:
Title:
  Daniel D. Hawk
Vice President and Treasurer



      BURLINGTON RESOURCES CANADA LTD.

     
By: /s/ Daniel D. Hawk
 
 

Name:
Title:
  Daniel D. Hawk
Vice President and Treasurer



      BURLINGTON RESOURCES CANADA

(HUNTER) LTD.

     
By: /s/ Daniel D. Hawk
 
 

Name:
Title:
  Daniel D. Hawk
Vice President and Treasurer



      JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, US
Swing Line Lender and US L/C Issuer

      By: /s/ Robert C. Mertensotto
 

Name:
Title:
  Robert C. Mertensotto
Managing Director



      JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as Canadian
Swing Line Lender and Canadian L/C Issuer

      By: /s/ Robert C. Mertensotto
 

Name:
Title:
  Robert C. Mertensotto
Managing Director
 
   

2



      BANK OF AMERICA, N.A., individually and as US L/C Issuer

      By: /s/ Joseph F. Scott
 

Name:
Title:
  Joseph F. Scott
Vice President



      BANK OF AMERICA, N.A., CANADA BRANCH, individually and as Canadian L/C
Issuer

      By: /s/ Medina Sales de Andrade
 

Name:
Title:
  Medina Sales de Andrade
Assistant Vice President
 
   

3



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

      AMEGY BANK NATIONAL ASSOCIATION

 
   
By: /s/ W. Bryan Chapman
 
 

Name:
Title:
  W. Bryan Chapman
Senior Vice President Energy Lending

          BANCA DI ROMA – CHICAGO BRANCH     By:     /s/ Joyce Montgomery    
Name: Joyce Montgomery     Title: Vice President

          By:     /s/ Aurora Pensa     Name: Aurora Pensa     Title: Vice
President



      BANCO BILBAO VIZCAYA ARGENTARIA S.A.

      By: /s/ Giampaolo Consigliere
 

Name:
Title:
  Giampaolo Consigliere
Vice President, Global Trade Finance

          By:     /s/ Juan Urquiola     Name: Juan Urquiola       Title: Head of
Corporate Banking and           Global Trade Finance

          THE BANK OF NEW YORK     By:     /s/ Craig J. Anderson     Name: Craig
J. Anderson     Title: Vice President



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

BANK OF TOKYO-MITSUBISHI (CANADA) VANCOUVER OFFICE

      By: /s/ Davis J. Stewart
 

Name:
Title:
  Davis J. Stewart
Senior Vice President

          THE BANK OF TOKYO-MITSUBISHI, LTD.     By:     /s/ Kelton Glasscock  
  Name: Kelton Glasscock     Title: Vice President & Manager



      BARCLAY BANK PLC

      By: /s/ Alison McGuigan
 

Name:
Title:
  Alison McGuigan
Associate Director



      BAYERISCHE HYPO-UND VEREINSBANK AG

NEW YORK BRANCH

      By: /s/ Yoram Dankner
 

Name:
Title:
  Yoram Dankner
Managing Director

          By:     /s/ Shannon Batchman     Name: Shannon Batchman     Title:
Director



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

BAYERISCHE LANDESBANK

     
By: /s/ Michael Jakob
 
 

Name:
Title:
  Michael Jakob
Vice President

          By:     /s/ Norman McClave     Name: Norman McClave     Title: First
Vice President



      BNP PARIBAS

     
By: /s/ David Dodd
 
 

Name:
Title:
  David Dodd
Director

          By:     /s/ Betsy Jocher     Name: Betsy Jocher     Title:
Vice-President



      CITIBANK, N.A.

     
By: /s/ Amy K. Pincu
 
 

Name:
Title:
  Amy K. Pincu
Attorney-in-Fact



      CITIBANK, N.A., CANADIAN BRANCH

      By: /s/ Niyousha Zarinpour
 

Name:
Title:
  Niyousha Zarinpour
Authorized signer



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston acting through its Cayman Islands Branch)

     
By: /s/ Alain Daoust
 
 

Name:
Title:
  Alain Daoust
Director

          By:     /s/ Denise L. Alvarez     Name: Denise L. Alvarez     Title:
Associate



      CREDIT SUISSE, TORONTO BRANCH, (formerly known as Credit Suisse First
Boston Toronto Branch)

     
By: /s/ Alain Daoust
 
 

Name:
Title:
  Alain Daoust
Director

          By:     /s/ Bruce F. Wetherly     Name: Bruce F. Wetherly     Title:
Director,             Controllers Department



      DEUTSCHE BANK AG

CANADA BRANCH

     
By: /s/ Rod O’Hara
 
 

Name:
Title:
  Rod O’Hara
Director

          By:     /s/ Paul Jurist     Name: Paul Jurist     Title: Managing
Director and           Principal Officer



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

DEUTSCHE BANK AG NEW YORK
BRANCH

     
By: /s/ Rainer Meier
 
 

Name:
Title:
  Rainer Meier
Assistant Vice President

          By:     /s/ Ming K. Chu     Name: Ming K. Chu     Title: Vice
President



      HARRIS NESBITT FINANCING, INC.

      By: /s/ James V. Ducote
 

Name:
Title:
  James V. Ducote
Vice President



      ING CAPITAL LLC

     
By: /s/ Cheryl LaBelle
 
 

Name:
Title:
  Cheryl LaBelle
Managing Director



      LEHMAN BROTHERS BANK, FSB

      By: /s/ Janine M. Shugan
 

Name:
Title:
  Janine M. Shugan
Authorized Signatory



      MELLON BANK, N.A.

      By: /s/ Richard A. Matthews
 

Name:
Title:
  Richard a. Matthews
First Vice President



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

MORGAN STANLEY BANK

     
By: /s/ Daniel Twenge
 
 

Name:
Title:
  Daniel Twenge
Vice President



      MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) CO.

     
By: /s/ Daniel Twenge
 
 

Name:
Title:
  Daniel Twenge
Vice President



      THE NORTHERN TRUST COMPANY

      By: /s/ Kathleen D Schurr
 

Name:
Title:
  Kathleen D. Schurr
Vice President



      ROYAL BANK OF CANADA

      By: /s/ Linda M. Stephens
 

Name:
Title:
  Linda M. Stephens
Authorized Signatory



      THE ROYAL BANK OF SCOTLAND PLC

      By: /s/ Kevin J. Howard
 

Name:
Title:
  Kevin J. Howard
Managing Director



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

SOCIETE GENERALE

     
By: /s/ Elena Robciuc
 
 

Name:
Title:
  Elena Robciuc
Vice President



      SOCIETE GENERALE (CANADA)

      By: /s/ Francois LALIBERTE
 

Name:
Title:
  Francois LALIBERTE
Managing Director

          By:     /s/ David BALDONI     Name: David BALDONI     Title: Managing
Director



      SUMITOMO MITSUI BANKING

CORPORATION

      By: /s/ Masakazu Hasegawa
 

Name:
Title:
  Masakazu Hasegawa
Joint General Manager



      SUMITOMO MITSUI BANKING

CORPORATION OF CANADA

      By: /s/ Takehiro Matsumoto
 

Name:
Title:
  Takehiro Matsumoto
Senior Vice President



      SUN TRUST BANK

     
By: /s/ Sean Roche
 
 

Name:
Title:
  Sean Roche
Vice President



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

TORONTO DOMINION BANK

     
By: /s/ Parin Kanji
 

 
     

 
   
Name:
  Parin Kanji



      Title: Assistant Manager Corporate Credit Compliance

TORONTO DOMINION (TEXAS) LLC

     
By: /s/ Jim Bridwell
 
 

Name:
Title:
  Jim Bridwell
Authorized Signatory



      UBS AG CANADA BRANCH

      By: /s/ Wilfred V. Saint
 

Name:
Title:
  Wilfred V. Saint
Director
Banking Products Services, US

          By:     /s/ Barbara Ezell-McMichael     Name: Barbara Ezell-McMichael
    Title: Associate Director           Banking Products Services, US



      UBS LOAN FINANCE LLC

     
By: /s/ Satloz Sikka
 
 

Name:
Title:
  Satloz Sikka
Associate Director



      Banking Products Services, US

      By: /s/ Marie A. Haddad
 

Name:
Title:
  Marie A. Haddad
Associate Director
Banking Products Services, US



      SIGNATURE PAGE TO FIRST AMENDMENT TO BURLINGTON RESOURCES INC. CREDIT
AGREEMENT DATED AS OF JULY 29, 2004

WACHOVIA BANK, N.A.

      By: /s/ Paul M. Pritchett
 

Name:
Title:
  Paul M. Pritchett
Assistant Vice President



      WELLS FARGO BANK, NA

     
By: /s/ Chris Carter
 
 

Name:
Title:
  Chris Carter
Corporate Officer



      WILLIAM STREET COMMITMENT

CORPORATION (Recourse only to assets of William Street Commitment Corporation)

     
By: /s/ Mark Walton
 
 

Name:
Title:
  Mark Walton
Assistant Vice President

4

SCHEDULE 1.01

PRICING

                         
 
  LEVEL I   LEVEL II   LEVEL III   LEVEL IV   LEVEL V   LEVEL VI
 
                       
 
                       
Basis for Pricing
  A or higher by
S&P/A2 or higher by
Moody’s   A- by S&P/A3 by
Moody’s   BBB+ by S&P/ Baa1
by Moody’s   BBB by S&P/Baa2 by
Moody’s   BBB- by S&P/ Baa3
by Moody’s   Lower than BBB- by
S&P/ Baa3 by
Moody’s
 
                       
 
                       
Facility Fee
Percentage
 
6 bps  
7 bps  
8 bps  
11 bps  
12.5 bps  
17 bps
 
                       
 
                       
Applicable Margin
  19 bps   23 bps   27 bps   39 bps   50 bps   58 bps
 
                       

The applicable pricing level shall change on the date of any relevant change in
the rating by S&P or Moody’s of any public long term senior unsecured debt
securities of the Parent. In the case of split ratings from S&P and Moody’s, the
rating to be used to determine the applicable pricing level is the higher of the
two (e.g., A-/Baa1 results in Level II pricing), provided that in the event the
split is more than one full category, the average (or the higher of two
intermediate ratings) shall be used (e.g., A-/Baa2 results in Level III pricing,
as does A-/Baa3).

5

SCHEDULE 2.01

COMMITMENTS

                  Lender   Canadian Tranche   US Tranche
JPMorgan Chase Bank, N.A.
  $ 0     $ 11,000,000  
 
               
JPMorgan Chase Bank, N.A., Toronto Branch
  $ 86,000,000     $ 0  
 
               
Bank of America, N.A.
  $ 0     $ 11,000,000  
 
               
Bank of America, N.A., Canada Branch
  $ 86,000,000     $ 0  
 
               
Barclay Bank PLC
  $ 0     $ 77,000,000  
 
               
Bank of Tokyo-Mitsubishi (Canada)
  $ 27,000,000     $ 0  
 
               
The Bank of Tokyo-Mitsubishi, Ltd.
  $ 0     $ 50,000,000  
 
               
Citibank, N.A., Canadian Branch
  $ 61,000,000     $ 0  
 
               
Citibank, N.A.
  $ 0     $ 16,00,000  
 
               
Credit Suisse, Cayman Islands Branch
  $ 0     $ 30,00,000  
 
               
Credit Suisse, Toronto Branch
  $ 30,000,000     $ 0  
 
               
Harris Nesbitt Financing, Inc.
  $ 30,000,000     $ 30,000,000  
 
               
Merrill Lynch Bank USA
  $ 0     $ 60,000,000  
 
               
Morgan Stanley Bank
  $ 0     $ 30,000,000  
 
               
Morgan Stanley Senior Funding (Nova Scotia) Co.
  $ 30,000,000     $ 0  
 
               
The Royal Bank of Scotland plc
  $ 0     $ 60,000,000  
 
               
Sumitomo Mitsui Banking Corporation of Canada
  $ 30,000,000     $ 0  
 
               
Sumitomo Mitsui Banking Corporation
  $ 0     $ 30,000,000  
 
               
SunTrust Bank
  $ 0     $ 60,000,000  
 
               
UBS AG Canada Branch
  $ 30,000,000     $ 0  
 
               
UBS Loan Finance LLC
  $ 0     $ 30,000,000  
 
               
Wachovia Bank, N.A.
  $ 0     $ 60,000,000  
 
               
The Bank of New York
  $ 0     $ 45,000,000  
 
               
Bayerische Landesbank
  $ 0     $ 45,000,000  
 
               
Deutsche Bank AG Canada Branch
  $ 20,000,000     $ 0  
 
               
Deutsche Bank AG New York Branch
  $ 0     $ 25,000,000  
 
               
Lehman Brothers Bank, FSB
  $ 0     $ 45,000,000  
 
               
Mellon Bank, N.A.
  $ 20,000,000     $ 25,000,000  
 
               
Societe Generale
  $ 0     $ 25,000,000  
 
               
Societe Generale (Canada)
  $ 20,000,000     $ 0  
 
               
Toronto Dominion Bank
  $ 20,000,000     $ 0  
 
               
Toronto Dominion (Texas) LLC
  $ 0     $ 25,000,000  
 
               
Wells Fargo Bank, NA
  $ 0     $ 45,000,000  
 
               
William Street Commitment Corporation
  $ 0     $ 45,000,000  
 
               
Banco Bilbao Vizcaya Argentaria S.A.
  $ 0     $ 25,000,000  
 
               
ING Capital LLC
  $ 0     $ 25,000,000  
 
               
Amegy Bank National Association
  $ 0     $ 20,000,000  
 
               
Banca di Roma – Chicago Branch
  $ 0     $ 20,000,000  
 
               
The Northern Trust Company
  $ 0     $ 20,000,000  
 
               
Royal Bank of Canada
  $ 10,000,000     $ 10,000,000  
 
               

6